Citation Nr: 1539963	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-26 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an effective date earlier than November 1, 2009 for the grant of a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to March 1986.

This matter comes before the Board of Veterans'' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in July 2015.  A transcript of the hearing has been associated with the record.

The issue of entitlement to an earlier effective date for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On July 16, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal is requested with respect to the issue of entitlement to service connection for a left knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the issue of entitlement to service connection for a left knee disability, and hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal with respect to the issue of entitlement to service connection for a left knee disability is dismissed.


REMAND

The Veteran seeks an earlier effective date for the grant of a TDIU.  Specifically, he contends that the effective date of the grant of a TDIU should be the date of his claim, April 19, 2007.  During his hearing, he disputed the statements of a June 2007 VA examiner who suggested that the Veteran was pursuing employment and vocational rehabilitation, and that he was employable.

VA treatment records indicate that the Veteran did participate in a VA work therapy program in late 2005.  However, it is unclear why the Veteran's participation in this program was terminated.  Because the issue of whether the Veteran was employable prior to November 1, 2009 is for consideration, any records pertaining to vocational rehabilitation should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain VA records pertaining to any vocational rehabilitation program in which the Veteran has participated.  All records and responses received should be associated with the claims file. 

 If VA is unable to secure the above referenced records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

2.  Then, review the record to ensure that all appropriate development has been completed.  Such development should include obtaining an opinion regarding the impact of the Veteran's service-connected disabilities on his functioning, to include employment, for the period prior to November 1, 2009, if deemed appropriate.  

3.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


